

116 HR 1599 IH: Veterans Armed for Success Act
U.S. House of Representatives
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1599IN THE HOUSE OF REPRESENTATIVESMarch 7, 2019Mr. Rutherford (for himself, Mr. Lawson of Florida, Mr. Peters, Mr. Waltz, Mr. Yoho, and Mr. Peterson) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo authorize the Secretary of Veterans Affairs to make grants to eligible organizations for the
			 provision of transition assistance to members of the Armed Forces recently
			 separated from active duty service and spouses of such members.
	
 1.Short titleThis Act may be cited as the Veterans Armed for Success Act. 2.Grants for provision of transition assistance to members of the Armed Forces recently separated from active duty service (a)In generalThe Secretary of Veterans Affairs shall make grants to eligible organizations for the provision of transition assistance to members of the Armed Forces who are recently retired, separated, or discharged from the Armed Forces and spouses of such members.
 (b)Use of fundsThe recipient of a grant under this section shall use the grant to provide to members of the Armed Forces and spouses described in subsection (a) resume assistance, interview training, job recruitment training, and related services leading directly to successful transition, as determined by the Secretary.
 (c)Eligible organizationsTo be eligible for a grant under this section, an organization shall submit to the Secretary an application containing such information and assurances as the Secretary, in consultation with the Secretary of Labor, may require.
 (d)Priority for hubs of serviceIn making grants under this section, the Secretary shall give priority to an organization that provides multiple forms of services described in subsection (b).
 (e)Amount of grantA grant under this section shall be in an amount that does not exceed 50 percent of the amount required by the organization to provide the services described in subsection (b).
 (f)Deadline for implementationThe Secretary shall begin carrying out this section not later than six months after the date of the enactment of this Act.
 (g)TerminationThe authority to provide a grant under this section shall terminate on the date that is five years after the date on which the Secretary begins carrying out this section.
 (h)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 to carry out this section. 